MILLS, Judge.
Hoewischer appeals from the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
On 1 November 1979, Hoewischer was convicted of armed robbery. He appealed to this court and his conviction was affirmed without opinion in Hoewischer v. State, 394 So.2d 1156 (Fla. 1st DCA 1981). The instant motion was filed on 12 January 1985, alleging that the trial court erred in limiting closing argument at trial to 15 minutes and that the evidence at trial was insufficient to prove use of a weapon during the robbery.
The trial court correctly denied the motion. The argument with regard to the length of the closing argument was made and rejected on direct appeal. Hoew-ischer is therefore foreclosed from raising it in a motion for postconviction relief. Smith v. State, 453 So.2d 388 (Fla.1984). Sufficiency of the evidence is not an issue cognizable through collateral attack. Rasheed v. State, 449 So.2d 981 (Fla. 1st DCA 1984); Spencer v. State, 389 So.2d 652 (Fla. 1st DCA 1980).
AFFIRMED.
BOOTH, C.J., and JOANOS, J., concur.